Order.
Per Curiam.
This cause coming on to be heard, the respondents made special appearance and motion to dismiss. After hearing argument,
It is Ordered, adjudged and decreed by the Court that this Court has jurisdiction of the subject matter and parties hereto, and the motion of the respondents is overruled.
It having been ordered by the Court that the respondents should answer to the rule on the merits; counsel for respondents having stated to the Court that under advice of counsel respondents would not answer, the Attorney General then moving for a writ of perpetual injunction against the respondents.
Now, on motion of the Attorney General, it is ordered,
That the respondents, E. J. Riddick, Wm. Byrnes, E. W. Blitch and Charleston Consolidated Railway, Gas and Electric Company, and their officers, agents, servants, successors and assigns, be, and they are hereby, perpetually restrained and enjoined from using, or permitting to be used the said premises described in the petition herein, being certain property on the Isle of Palms, in the County of Charleston, in this State, commonly known as the “Isle of Palms,” being a hotel and general pleasure resort and having therein a pavilion and an apartment designated “Club Room,” as a place where alcoholic liquors and beverages, not having been tested and found to be pure and free from poisonous and deleterious matters, are sold, or dispensed in any manner, and from keeping, using and maintaining, or permtiting to be used, kept or maintained, the said premises above described as a place where persons are permitted to resort for the purpose of drinking alcoholic liquors and beverages.
*294It is purTi-ier Ordered, that this original order be exhibited to each of the respondents, and that certified copies thereof be served upon respondents.
IT is further Ordered, that a certified copy of this order be filed with the Clerk of Court of Charleston County.